DETAILED ACTION
Status of the Claims
	Claims 1, 3-7 and 11-12 are pending and are being examined on the merits in the instant application.
Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/20220 has been entered.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 03/17/2014, the filing date of the document PCT/KR2014/002205. Applicant's claim for a foreign priority 
Claim Objections
	Claim 1 is objected to because applicants claim amendment filed 10/27/2020 deleted the “A” delineating the first claimed embodiment from “B” the second claimed embodiment, however the “B” has not been deleted. Applicants should either reinsert the “A” or also delete “B” from the claims for consistency.
	Claims 7, 11 and 12 are objected to because they each include chemical formula without proper subscripts and should be corrected.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 3-4, and 6-12 remain rejected under 35 U.S.C. 103 as being unpatentable over KIM (2014/0186413 A1; with priority to KR-10-2012-0155310 filed 12/27/2012) in view of HOLLISTER (“Porous Scaffold Design For Tissue Engineering,” 2005, Nature Publishing Group; Nature Materials, Vol. 4, pp. 518-590) and Luo et al. (“Well-ordered biphasic calcium phosphate scaffolds fabricated by multi-channel 3D plotting under mild conditions,” 17-JUN-2013, RSC Publishing; Journal of Materials Chemistry B, Vol. 1, pp. 4088-4098).
Applicants Claims
	Applicant claims a support for regenerating core-shell structured hard tissue, said support comprising a layered structure of columns, wherein each of the columns comprises a core and a shell, wherein the core comprises a calcium phosphate ceramic; and the shell consists essentially of a hydrogel and a cell, which is provided on the surface of the core and encompasses the core; 
	wherein the columns are manufactured by a method comprising the followings steps: preparing a first paste comprising the calcium phosphate ceramic (Step 1); preparing a second paste comprising the hydrogel and cell (Step 2); forming the core by adding the first paste prepared in Step 1 into an internal pipe of an extrusion container having a double nozzle, and forming the shell by adding the second paste prepared in Step 2 into an external pipe of the extrusion container having a double nozzle and extruding and forming by [a] layer manufacturing process, thereby obtaining a formed body (Step 3) comprising the core and shell; and immersing the formed body obtained in step 3 into a setting solution and inducing a cement reaction of the ceramic (Step 4), […].
	Applicants have elected the following species in the reply filed 06/19/2018: (a) a species of a support for regenerating core-shell structured hard tissue support morphology is (i) a core comprising a calcium phosphate ceramic and shell comprising hydrogel; (b) a species of calcium phosphate ceramic is alpha-tricalcium phosphate (α-TCP); (c) a species of hydrogel is alginate; (d) a species of thickener 
Claim interpretation: MPEP §2111.03-III states, in part, The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. And that “For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, ‘consisting essentially of’ will be construed as equivalent to ‘comprising.’” The instant specification is directed at a core/shell structure tissue engineering structure: “The present disclosure relates to a method for manufacturing a support for regenerating core-shell structured hard tissue and the support for regenerating core-shell structured hard tissue by the method, in which a biofunctional material such as a cell can be further included in the core-shell structure.” (p. 1, §Technical Field). The instant specification does not specify what the basic and novel characteristics of the claimed invention should be, or specially define “consisting essentially of” in the text. Applicants arguments have not provided any suggestion as to the scope of the transitional phrase “consisting essentially of” in the context of the amend claims. Thus for purposes of searching for and applying prior art under 35 U.S.C. 103 “consisting essentially of” will be construed as equivalent to “comprising.”
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	KIM teaches core-shell structured fibrous scaffolds and methods of making the same, specifically preparing a core part composition and a shell part composition each having different constituents (see whole document). KIM teaches that that the 
	KIM teaches that the scaffold include, for example, vascular endothelial growth factors (VEGFs) and bone morphogenic proteins (BMPs) which act to synergize bone formation through the scaffolds ([0005]). KIM teaches the methods include a Step 1 of preparing a core part composition by adding calcium phosphate cement and a protein, drug or combination thereof to an alginate solution; Step 2 preparing a shell part composition by adding calcium phosphate cement, a protein, drug or combination thereof to an alginate solution; and hardening the core part and the shell part by injecting the into a calcium ion aqueous solution by way of inserting the core part composition and the shell part composition into the inner and outer nozzle of a concentric nozzle, respectively (Step 3) ([0009] through [0012]) (instant claim 1, product-by-process Steps 1-3). KIM teaches that the term scaffold refers to a structure that provides a viable environment for proliferation and differentiation of cells which move from neighboring tissue as well as the adhesion and differentiation of cells which are disseminated into internal and external parts of the structure, and 
	KIM teaches that the “Self hardening of scaffolds was feasible by crosslinking Alg within the CaCl2 solution during the deposition process.” ([0045]) (instant claim 1, product-by-process step 4; instant claims 7, 11 & 12).
	KIM teaches that alginate used by scaffolds for delivering the growth factor was a biocompatible hydrogel that provides a favorable microenvironment condition for cells ([0045]).
	KIM teaches that the core part and the shell part can include a varied portion of the alginate and CPC, including pure alginate thereby altering the release profile of the protein drug, including alginate added to the core/shell containing α-TCP ([0025] through [0036]).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of KIM is that KIM does not expressly teach: (1) the shell layer consisting essentially of a hydrogel and a cell; (2) the scaffold is a support comprising a layered structure of columns wherein each of the columns comprises a core and a shell; or (3) the inclusion of cells in the hydrogel matrix.
nd paragraph).
	HOLLISTER teaches that computed tomography (CT) and magnetic resonance imaging (MRI) produces data sets (obtained from patient anatomy) which can be in computer-aided design (CAD) or image-based methods to produce hierarchical scaffolds with desired anatomical shape and known functional and mass transport properties with either a pre-defined or optimized unit-cell architecture (p. 519). HOLLISTER teaches that the complex scaffold architecture designs generated 
	HOLLISTER teaches that the three major groups of SSF systems include (1) laser-based machines that utilize a photopolymerizable polymer or sinter metal powder; (2) direct printing methods that actually prints material including printing a chemical binder into powdered material or directly printing wax; and (3) nozzle-based systems, which process either thermally or chemically as it passes through the nozzle (p. 520, col. 2; p. 521, col. 1, Figure 4). HOLLISTER teaches that the third (3) type of SSF systems “include the Bioplotter, which is the only commercial machine developed to print biological cells as well as a range of biomaterials.” (p. 521, col. 1, lines 3-6).
	HOLLISTER teaches that “Owing to the hostile processing environment required for most materials, cells are printed in hydrogels.” (p. 522, col. 2, 2nd paragraph).	
	Lou et al. teaches that great work and effort has been devoted to producing scaffolds which play an important role in the repair and restoration process by providing sufficient mechanical strength, biocompatibility as well as biodegradability, enable anchorage of cells, support cellular functions and be able to 2+ and therefore scaffold stabilization occurs under conditions which allow the encapsulation of proteins and cells.” (p. 4089, col. 1, lines 11-15). Lou et al. teaches “In the present study, biphasic CPC-alginate scaffolds with predesigned patterns were fabricated by multi-channel 3D plotting and compared with pure CPC, pure alginate and CaP-alginate mixed scaffolds produced with the same geometry and plotting parameters. The mechanical properties and the behavior of human mesenchymal stem cells on these scaffolds as well as protein delivery of the composite scaffolds were investigated and compared.” (p. 4089, para. bridg. cols. 1-2). 
	Lou et al. teaches that “By application of the 3D plotting technique for scaffold manufacturing, one of the main advantages is the possibility to control the st para.). Lou et al. teaches that “Alginate has been widely used to prepare scaffolds for tissue engineering either by conventional methods or by rapid prototyping.” (p. (4096, col. 2, lines 11-13). Lou et al. teaches highly concentrated alginate paste was used for 3D plotting and not only improved plottability, but also reduced shrinkage and strengthens mechanical properties of the resulting structure (4096, col. 2, lines 18-22). Lou et al. teaches that CPC in the form of ready-to-use paste was selected as the inorganic component due to its excellent properties such as osteoconductivity and because of the fact that it sets and hardens under conditions which are compatible with those of alginate gelation (4096, col. 2, lines 26-30).
	Lou et al. teaches that “Just by simple combination of the two materials in the same plotting process and without additional steps, scaffolds with new properties, clearly differing from those constructed of the pure materials, have been created. 
	Lou et al. teaches that BSA, as a model protein, was integrated into the scaffolds during plotting by direct mixing with the plotting pastes, the release rate depending on multiple such as the protein itself and the matrix properties (p. 4097, col. 2, lines 10-14). Lou et al. teaches that due to the high microporosity of the hydrogel, BSA was released from pure alginate, in contrast pure CPC released clearly smaller amounts of BSA signifying that the main part of BSA remained bound to the calcium phosphate matrix (p. 4097, col. 2, lines 22-25). Lou et al. teaches that “it can be speculated that the release of proteins from biphasic CPC-alginate scaffolds can be controlled by altering the loading amount of BSA in CPC and alginate strands.” (p. 4097, col. 2, lines 29-32).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a core-shell implant for deployment and regeneration of tissue, wherein the implant is bio-matched to the host tissue including an alginate hydrogel, calcium phosphate ceramic, cells for providing the basic building blocks of bone regeneration, and calcium chloride activator solution, as taught by KIM, and combine alginate with cells and produce the implant using a layered manufacturing process of, as suggested by HOLLISTER and Luo et al., because the resulting core-shell calcium phosphate alginate hydrogel bone tissue engineering scaffold would have had the beneficial properties of both the mineral CaP component (i.e. load bearing, tissue integration) and the hydrogel component (i.e. excellent cell integration and delivery).
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of HOLLISTER; and Lou et al. as applied to claims 1, 3-4, and 6-12 above, and further in view of YUN (US 2008/0103227; published May 2008)  and COOPER (US 2012/0071884; published March 2012).
Applicants Claims
	Applicant claims a support for regenerating core-shell structured hard tissue, as discussed above and further claims the composition includes a thickener consisting of hydroxypropyl methylcellulose (instant claim 5).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            KIM teaches core-shell structured fibrous scaffolds and methods of making the same, as discussed above and incorporated herein by reference.
	HOLLISTER teaches that a paradigm shift is taking place in medicine from using synthetic implants and tissue grafts to a tissue engineering approach that uses degradable porous material scaffolds integrated with biological cells or molecules to regenerate tissue, as discussed above and incorporated herein by reference.

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of KIM, HOLLISTER and Lou et al. is that KIM, HOLLISTER and Lou et al. do not expressly teach a thickener consisting of hydroxypropyl methylcellulose.
	YUN teaches porous materials having hierarchical pore structure prepared by a three-dimensional rapid prototyping technique, and resulting in conditions favorable for adhesion, division, proliferation, movement, and differentiation of cells, the porous materials useful as bone fillers, restorative materials and scaffolds (see whole document, particularly the abstract). YUN teaches the porous materials can be in the form of a layered structure of columns (Figures 1-3, 6, 9-10). YUN teaches that their porous materials having hierarchical pore structure prepared by a three-dimensional rapid prototyping technique having the advantage of more controlled pore structure ([0009]), including nanopores and macropores interconnected in three-dimensions ([0010] through [0014]).
prima facie case of obviousness determination in Sinclair and Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (see MPEP § 2144.07).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
		It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a core-shell implant for deployment and regeneration of tissue, wherein the implant is bio-matched to the host tissue including an alginate hydrogel, calcium phosphate ceramic, cells for providing the basic building blocks of bone regeneration, and calcium chloride activator solution, as taught by KIM, and combine alginate with cells and produce the implant using a layered manufacturing process of, as suggested by HOLLISTER and Luo et al., because the resulting core-shell calcium phosphate alginate hydrogel bone tissue engineering scaffold would have had the beneficial 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive.
	 Applicants argue that KIM is directed to a structure that is vastly different from the structure of the presently claimed invention, particularly KIM teaches a core part and a shell part, the core and shell structures formed of the exact same components (paragraph bridging pp. 6-7). And “By contrast to Kim, the layered nd paragraph).
	In response the examiner argues that KIM is clearly directed at tissue engineering scaffolds which is the same as the disclosed and claimed invention in the instant application. The examiner is unclear as to what Applicants intend to exclude by the “consisting essential of” language in claim 1 because the instant claims are directed to “A support for regenerating core-shell structured hard tissue” which is understood as a tissue engineering scaffold per the disclosure of the instant application. KIM is clearly also directed to a tissue engineering scaffold, and instant claim 1, line 5, recites “the core comprising a calcium phosphate ceramic” where instant claim 5 further includes a thickener in the calcium phosphate ceramic which can be alginate. Thus, the instant claims clearly encompass mixtures of calcium phosphate and alginate, and therefore the examiner does not understand how this combination (alginate + calcium phosphate (i.e. ) would have been expected to materially affect the basic and novel characteristic(s) of the claimed invention.
	Furthermore, while KIM clearly prefers a mixed alginate-calcium phosphate portion for the core and the shell layer, it would have been prima facie obvious to 

    PNG
    media_image1.png
    150
    839
    media_image1.png
    Greyscale

(p. 6, col. 2, 19-22). Thus, it would have been within the technical understanding in the art to which the invention pertains to understand that the core and/or shell layer composition could have been varied between pure alginate and pure calcium phosphate ceramic (see, e.g., MPEP §2123).
	Applicants arguments directed at HOLLISTER and Lou et al. individually (p. 7, 3rd paragraph though p. 8, 2nd paragraph) are acknowledged. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicants further argue that “the Examiner has not pointed to a disclosure from Hollister or Luo that specifically teaches the conceded deficiencies of Kim: (1) the scaffold is a support comprising a layered structure of columns wherein each of the columns comprises a core and a shell; or (2) the structure of the columns, i.e. that rd paragraph).
	In response the examiner argues that KIM clearly teaches a tissue engineering scaffold including a core-shell structure (title), produced using a concentric nozzle through which the core part composition and the shell part composition are inserted ([0001]), for making the same. KIM does not expressly teach using a 3-D layer manufacturing process, however, HOLISTER teaches that computed tomography (CT) and magnetic resonance imaging (MRI) produces data sets (obtained from patient anatomy) which can be in computer-aided design (CAD) or image-based methods to produce hierarchical scaffolds with desired anatomical shape and known functional and mass transport properties with either a pre-defined or optimized unit-cell architecture (p. 519). And that the complex scaffold architecture designs generated using hierarchical image-based or CAD techniques cannot be built using conventional techniques, but instead scaffolds must be built using layer-by-layer manufacturing processes known collectively as solid free-form fabrication (SFF) (p. 520, col. 1). Lou et al. teaches expressly teaches that “By application of the 3D plotting technique for scaffold manufacturing, one of the main advantages is the possibility to control the scaffold structure such as defect-site matched outer shape, as well as inner pore size and morphology, which has been widely studied and proved. Another advantage is the processing of delicate materials, including st para.). And further teaches a layer manufacturing structures including CPC and alginate arranged as a layered structure of columns (Figure 2). Applicants arguments dated 05/18/2020 included the following depiction of the instantly claimed subject matter:

    PNG
    media_image2.png
    294
    343
    media_image2.png
    Greyscale

(p. 5 of 9), and Luo et al. teaches the same structure, though not expressly including the core-shell structure:

    PNG
    media_image3.png
    770
    620
    media_image3.png
    Greyscale

(p. 4092). Thus, while KIM does not expressly teach the layered manufacturing process it is clearly evident from the teachings of HOLLISTER and Lou et al. that such a manufacturing process was known to include particular advantages such as being able to tailor a scaffold based on a patients CT/MRI data and CAD processes.
Response to Applicants 1.132 declaration filed 09/30/2019:
prima facie case of obviousness because the claims are not commensurate with the showing (MPEP §716.02(d)).
	In particular, Applicants state in item 10 that “In contrast, a core-shell support of the invention having exposed cells in the shell can receive nutrition from the cell media during cell culture such that improved cell viability for at least 35 days is achieved.” However, claims 1, 3-7, 9, 11 and 12 are not limited to including cells as the bio-functional material structured such that the included cells have a cell viability for at least 35 days.
	Applicants further state that “In addition, the stress-strain curve of Exhibit E shows the mechanical properties can be significantly improved by using ceramic core and hydrogel shell (not by simple mixing) compared to the general hydrogel support.” (item 11).
	In response the examiner notes that the mechanical properties are not claimed, and the examiner sees no evidence that the argued properties necessarily flow from the claimed structure. Furthermore, the claims recite two alternative structures (items A & B), where Applicant’s statement is directed at item A including a ceramic-core and a hydrogel-shell distinct from item B including a hydrogel-core and a ceramic-shell. Accordingly, this stated position is not considered commensurate with the instantly claimed subject matter. Additionally, the CPC was known in the prior art, .
	Claims 1, 3 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over MULHAUPT (US 2003/0090034; published May, 2003) in view of D2 (KR 10-2012-0139095, published 27-DEC-2012; of record as cited on international search report; English language machine language provided and relied on herein) and LU (US 2006/0036331; published February, 2006).
Applicants Claims
	Applicants claims are discussed above.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
1) for a medium (2) and a three-dimensionally positionable dispenser (4) for release of a material (3), the addition of which to the medium (2) leads to the formation of solid structures, into the medium (2). Addition of the material (3) by moving the dispenser in XYZ direction on a platform (8) below the filling height of the first material (2) in the container (1) leads to the formation of three-dimensional objects.” (abstract, Figure 1).
	MULHAUPT teaches that “In a further development of the process, a solution of calcium ions and/or of protonated chitosan and/or thrombin is used as medium (2) and a solution of Na alginate and/or fibrinogen as well as living human or mammalian cells as material (3).” ([0025]). MULHAUPT teaches that “ Gelatine solution, collagen solutions, Na alginate solutions, albumen solutions are thus suitable as excipient material 3 for the living cells.” MULHAUPT further teaches that “An aqueous solution of calcium ions, thrombin and  gelatine (to increase viscosity) may serve here as an example of medium 2; material 3 is then an aqueous solution of human fibrinogen, sodium alginate and living cells.” ([0082]). And that “Two mechanisms then lead to gelling: a) complex formation of the alginate to form insoluble calcium alginate and b) gelling of the fibrinogen to form fibrin. MULHAUPT further teaches that “Here too, both the processability of material 3 hydroxyapatite (main mineral of mammal bone) may serve here as an example. Hence, a three-dimensional object, which may serve to remove bone defects, may be produced in conjunction with living bone cells.” ([0085]). MULHAUPT further teaches an embodiment of plotting bone cements  including hydroxyapatite ([0101]).
	MULHAUPT teaches the “The material components 3, which are released from the dispenser are liquid, gel-like, pasty materials.” ([0042]). And that “The addition of material 3 onto the platform 8 into the medium 2 takes place either portion-wise at individual points to form microdots (micro-drops) or continuously to form microstrands for gel-like or pasty materials 3 and as a microjet for liquid materials 3.” ([0050]). MULHAUPT further teaches that after completing the first layer of the three-dimensional object, the dispenser needle is positioned in  Z-direction (see Fig. 1) before depositing the second layer, and that these steps are repeated so that the three-dimensional object is produced by successive formation of layers. ([0051]). And that “in FIG. 3, the lattice structure is well formed and the cavity structure between the layers remains fully intact.” ([0013])(instant claim 1, “a layered structure of columns”).
2 and/or material 3 at a defined distance or to cause a thermally induced reaction specifically during the plotting process, heating or cooling of the cartridge and pipe for material 3, of the bath/building chamber may be carried out using plot medium 2 or the nozzle(s) separately or in combination.” ([0075]). And that “A further possibility of metering consists in so-called coextrusion, that is in metering a strand having a core and a shell ( core/shell strand).” ([0079], and claims 6 & 10).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of MULHAUPT is that MULHAUPT does not expressly teach (1) a core shell structure including a core comprising a hydrogel and a calcium phosphate ceramic.
	D2 teaches “More particularly, the present invention relates to a method for producing a hybrid support for bone-cartilage regeneration, and more particularly, to a method for producing a hybrid support for bone-cartilage regeneration by introducing a cell culture solution into a cell culture solution storage tank 511, A step (step 1) of putting a synthetic polymer capable of forming bones into the synthetic polymer storage tank 513 by charging it into the tank 512; A step (step 2) of introducing the synthesized polymer of the step 1 into the synthetic polymer injection nozzle 620 through the third supply pipe 513-1 and three-dimensionally 
	D2 teaches a hybrid support for bone-cartilage regeneration including a hydrogel alginate composition (p. 3, [28]), which is mixed with cells at room temperature and cured rapidly with calcium chloride solution (p. 4, [60]) (instant claims 6-12). D2 further teaches a bone layer and cartilage layer, particularly that: “the present inventors have studied a method of simultaneously regenerating bones and cartilage layers, and a method of manufacturing a hybrid support for bone-cartilage regeneration, which includes both bone and cartilage layer and can control the inclusion of cells in the manufacturing process (i.e. a layer manufacturing process) (instant claim 1) (p. 2, [8]). While D2 clearly teaches a separate hydrogel and polymer portion for their bone-cartilage tissue engineering regeneration scaffold, D2 does not teach the inclusion of a ceramic portion.
11 comprising a hydrogel, a second region 13 comprising a combination of hydrogel and porous scaffold, and a third region 15 including a composite of polymer and ceramic ([0062], [0065] & [0067]; claims 1, 15 & 22). LU further teaches the embodiment wherein “The apparatus preferably promotes the growth and development of multiple tissue types. In one exemplary embodiment, the first region 11 is seeded with cells for chondrogenesis, the third region 15 is seeded with cells for osteogenesis […].” ([0063]). LU teaches the ceramic is calcium phosphate such as tricalcium phosphate ([0067] & [0068]) (instant claim 3).
	LU teaches that “As used herein, "chondrogenesis" shall mean the formation of cartilage tissue.” ([0051]), and that “As used herein, "osteogenesis" shall mean the production of bone tissue.” ([0056]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a core/shell structured tissue engineering scaffold, as suggested by MULHAUPT, the core/shell structured tissue engineering scaffold being suitable for a hybrid support for bone-
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over MULHAUPT in view of D2 and LU as applied to claims 1, 3-4, and 6-12 above, and further in view of Luo et al. (“Well-ordered biphasic calcium phosphate scaffolds fabricated by multi-channel 3D plotting under mild conditions,” 17-JUN-2013, RSC Publishing; Journal of Materials Chemistry B, Vol. 1, pp. 4088-4098).
Applicants Claims
	Applicant claims a support for regenerating core-shell structured hard tissue, as discussed above and further claims the composition the calcium phosphate ceramic is alpha-tricalcium phosphate (instant claim 5).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
          MULHAUPT teaches a device and method for the production of three-dimensional objects, as discussed above and incorporated herein by reference. D2 teaches a method for producing a hybrid support for bone-cartilage regeneration, as discussed above and incorporated herin by reference. LU teaches a tissue engineering scaffold (apparatus) for osteochondral tissue engineering, and teaches tricalcium phosphate ([0080]), as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of MULHAUPT, D2 and LU is that MULHAUPT, D2 and LU do not expressly teach the calcium phosphate ceramic species is alpha-tricalcium phosphate.

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
		It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a core/shell structured tissue engineering scaffold, as suggested by MULHAUPT, the core/shell structured tissue engineering scaffold being suitable for a hybrid support for bone-cartilage regeneration according to the present invention can produce a hybrid support capable of simultaneously containing the bones and cartilage parts, as suggested by D2, and further to include a ceramic portion in the bone regeneration portion, as taught by LU, in order to produce a core/shell tissue engineering scaffold suitable for simultaneous cartilage formation (chondrogenesis) and bone formation (osteogenesis) as suggested by the combination of cited references; and further to utilize a suitable CPC plotting paste such as one including alpha-tricalcium phosphate as taught by Luo et al., a suitable tricalcium phosphate species for the prima facie case of obviousness determination in Sinclair and Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (see MPEP § 2144.07). 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over MULHAUPT in view of D2 and LU as applied to claims 1, 3-4, and 6-12 above, and further in view of YUN (US 2008/0103227; published May 2008)  and COOPER (US 2012/0071884; published March 2012).
Applicants Claims
	Applicant claims a support for regenerating core-shell structured hard tissue, as discussed above and further claims the composition includes a thickener consisting of hydroxypropyl methylcellulose (instant claim 5).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
          MULHAUPT teaches a device and method for the production of three-dimensional objects, as discussed above and incorporated herein by reference. D2 teaches a method for producing a hybrid support for bone-cartilage regeneration, as discussed above and incorporated herin by reference. LU teaches a tissue engineering scaffold (apparatus) for osteochondral tissue engineering, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of MULHAUPT, D2 and LU is that MULHAUPT, D2 and LU do not expressly teach a thickener consisting of hydroxypropyl methylcellulose.
	YUN teaches porous materials having hierarchical pore structure prepared by a three-dimensional rapid prototyping technique, and resulting in conditions favorable for adhesion, division, proliferation, movement, and differentiation of cells, the porous materials useful as bone fillers, restorative materials and scaffolds a layered structure of columns (Figures 1-3, 6, 9-10). YUN teaches that their porous materials having hierarchical pore structure prepared by a three-dimensional rapid prototyping technique having the advantage of more controlled pore structure ([0009]), including nanopores and macropores interconnected in three-dimensions ([0010] through [0014]).
	YUN further teaches the inclusion of methylcellulose as a binder for adjusting the viscosity of the compositions, and having superior biostability properties ([0052] & [0062]-[0064]). YUN does not expressly teach that the methylcellulose is hydroxypropyl methylcellulose, however, COOPER discloses the use of hydroxypropyl methylcellulose in the same capacity as a thickener in a bone cement composition ([0067] & [0075]). The selection of a  known material base upon its suitability for its intended use supported a prima facie case of obviousness determination in Sinclair and Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (see MPEP § 2144.07).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
		It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a core/shell structured tissue engineering scaffold, as suggested by MULHAUPT, the core/shell 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IVAN A GREENE/Examiner, Art Unit 1619            


/TIGABU KASSA/Primary Examiner, Art Unit 1619